Exhibit 99.2 FOR IMMEDIATE RELEASE CHINATEL GROUP TO BID FOR WIRELESS SPECTRUM LICENCES IN PERU IRVINE, CALIFORNIA – September 11, 2008 – ChinaTel Group, Inc. (“ChinaTel” – OTCBB:CHTL) today announced that it plans to participate in an upcoming auction to bid for wireless 2.5GHz spectrum licensing for the country of Peru.This move is part of ChinaTel’s worldwide strategic plan to acquire and/or operate WiMAX networks in key markets throughout the world. The Agencia de Promoción de la Inversión Privada (ProInversión) in Peru will auction concession licenses in a Public Special Bid to Award in concession the Band 2668-2692 MHZ (province of Lima, Callao, Trujillo, Department of Lambayeque) and Band 2668-2690 MHZ in the entire National Territory. ChinaTel is aiming to be at the forefront of WiMAX deployment in Peru.Riding on the WiMAX technology wave, ChinaTel, if a successful bidder, will have the capabilities of becoming a catalyst of change for the new generation of Internet applications and users in Peru. “The Peruvian government is aiming to increase broadband penetration nationwide and we are eager to return to Peru and show the Peruvian people our deployment and network operations capabilities,” said George Alvarez, CEO of ChinaTel Group. “Peru is the first of other spectrum auctions in which we are planning to participate.” Besides offering wireless broadband, WiMAX is seen as technology that can open the doors to the convergence of Internet, telephony, and pay TV services – known as the triple play strategy.In May 2006, the Peruvian government created unified concession contracts, which came into force in mid-2007, whereby a single license is granted for the provision of all telecom services, including fixed-line, mobile, pay TV, and Internet.Bids will be awarded November 28, 2008. About ChinaTel Group, Inc. ChinaTel Group Inc. is a business entity forged through a merger with Trussnet USA, Inc. (“Trussnet”) to acquire and operate WiMAX networks in key markets throughout the world.ChinaTel’s vision will deliver a new way of communications and invest in building long-lasting relationships with customers and partners to lead the broadband industry in customer service and responsiveness. Our strategy is to build leading-edge IP-leveraged solutions advanced by our worldwide infrastructure and leadership in emerging markets. ChinaTel, through its wholly-owned subsidiary, Trussnet, also currently provides telecommunications infrastructure engineering and construction services throughout the world, with plans to expand into select countries. ChinaTel is currently a leading service provider throughout Asia providing services to telecom companies in China, Singapore, Taiwan, and Hong Kong. The management team has provided architecture and engineering services for the wireless telecommunications industry for more than 30 years and has been involved in the design, construction and deployment of more than 20,000 wireless projects. For more information visit www.chinatelgroup.com. Notice regarding forward-looking statements Any statements contained in this press release that do not describe historical facts may constitute forward-looking statements as that term is defined by the United States Private Securities Litigation Reform Act of 1995. Any such forward-looking statements contained herein are based on current expectations, but are subject to a number of risks and uncertainties that may cause actual results to differ materially from expectations such as material adverse events affecting the company, the ability of the company to satisfy the conditions to completion of the business combination and those other risks and uncertainties detailed in the company's filings with the Securities and Exchange Commission. For further information please contact: Tammy Perry Westmoore Investor Relations Tel: 714.998.4425 x110 Email: info@westmooreinc.com ###
